[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                    FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                April 18, 2006
                               No. 05-14493                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                   D. C. Docket No. 03-00154-CV-1-MP-AK

DENZOAL E. SANDERS,


                                                             Plaintiff-Appellant,

                                      versus

JO ANNE B. BARNHART,
Commissioner of the Social Security
Administration,

                                                            Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                (April 18, 2006)

Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
       Denzoal Sanders appeals the district court’s order affirming the

Commissioner’s denial of his application for disability insurance benefits, 42

U.S.C. § 405(g), and supplemental security income, 42 U.S.C. § 1393(c)(3), for the

period before July 1, 1998. Sanders asserts he presented the ALJ with credible

testimony and sufficient medical evidence that he was disabled before July 1998.

       We review a social security case to determine whether the Commissioner’s

decision is supported by substantial evidence and whether the correct legal

standards were applied. See Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir.

1997). “Substantial evidence is ‘such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.’” Falge v. Apfel, 150 F.3d 1320,

1322 (11th Cir. 1998) (citation omitted).

       We have explained our review of a claim of disability based on pain in this

way:

       This Court has established a three part “pain standard” that applies
       when a claimant attempts to establish disability through his or her
       own testimony of pain or other subjective symptoms. The pain
       standard requires (1) evidence of an underlying medical condition and
       either (2) objective medical evidence that confirms the severity of the
       alleged pain arising from the condition or (3) that the objectively
       determined medical condition is of such a severity that it can be
       reasonably expected to give rise to the alleged pain.

Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991). “[A] claimant’s subjective

testimony supported by medical evidence that satisfies the standard is itself

                                            2
sufficient to support a finding of disability.” Id. Credibility determinations with

respect to the subjective testimony are generally reserved to the ALJ. See Johns v.

Bowen, 821 F.2d 551, 557 (11th Cir. 1987). However, “[i]f the ALJ decides not to

credit such testimony, he must articulate explicit and adequate reasons for doing

so.” Holt, 921 F.2d at 1223.

      The ALJ concluded Sanders’ subjective testimony regarding the level and

duration of pain he experienced before July 1, 1998 was not credible, and this

credibility assessment is reserved to the ALJ. See Johns, 821 F.2d at 557. The

ALJ articulated explicit and adequate reasons for making this assessment about

Sanders’ condition before July 1, 1998, and these stated reasons are supported by

the record. In 1995, Sanders’ treating physician concluded Sanders could walk, get

in and out of a chair, and lay down without difficulty. He also concluded Sanders

did not have severe back spasms or root nerve damage. In addition, when another

physician treated Sanders in 1997, he concluded Sanders’ pain was “subjective”

and that it was unlikely he had any severe nerve-root pain. Furthermore, before

July 1, 1998, Sanders worked with a hammer and chisel and with solder and steel,

which contradicted his testimony that he was in too much pain to work during this

period. He also helped his wife selling items at flea markets on Saturdays and

Sundays until 1998. Thus, it is reasonable to infer Sanders’ pain was not as severe



                                          3
as he alleged regarding the period before July 1, 1998. Substantial evidence

supports the ALJ’s determination that Sanders was not disabled before July 1,

1998.

        AFFIRMED.




                                         4